Citation Nr: 0124844	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-12 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Newark Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death.  In November 1999, the appellant testified at a 
hearing at the RO, and in June 2001, she testified at a Board 
hearing in Washington, D.C.


FINDINGS OF FACT

1.  The veteran died in November 1998 at the age of 74; his 
certificate of death lists the immediate cause of death as 
lung cancer and atherosclerotic heart disease as a 
significant condition contributing to death.  

2.  At his death, service connection was effect for residuals 
of a left nephrectomy, rated 30 percent disabling; residuals 
of a pneumothorax, rated zero percent disabling; and 
conversion reaction, rated 10 percent disabling.  

3.  The record contains no indication of a possible 
association between the veteran's fatal lung cancer or 
atherosclerotic heart disease and his active service, any 
incident therein, or any service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although the 
appellant's claim was decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), a remand 
for additional action by the RO is not warranted as VA has 
already met its obligations to the appellant under that 
statute and its implementing regulations.  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001); see also Duty to 
Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The record shows that the RO furnished the appellant and her 
accredited representative with the February 1999 rating 
decision, an October 1999 Statement of the Case, and a 
January 2000 Supplemental Statement of the Case, all of which 
served to inform them of the evidence necessary to 
substantiate her claim, and of the evidence it had been 
successful in obtaining.  Moreover, the Board notes that at 
the November 1999 and July 2001 hearings, the substance of 
her claim was discussed.  See 66 Fed. Reg. 45,630 (to be 
codified at 38 C.F.R. § 3.159(b)).

It is also noted that the RO has obtained the veteran's 
service medical records and the appellant has also submitted 
medical evidence in support of her claim.  She has not 
reported the existence of any additional relevant medical 
records which have not yet been obtained.  See 66 Fed. Reg. 
45,630 (to be codified at 38 C.F.R. § 3.159(c)).

The duty to assist under VCAA also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The requirements set 
forth in paragraph (C) could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  

In this case, the Board finds that a remand for a VA medical 
opinion is not necessary.  The record shows that the veteran 
died from lung cancer and atherosclerotic heart disease.  The 
appellant has submitted a December 1999 statement from a 
private physician who indicated that recent medical 
information suggested an association between post-traumatic 
stress disorder (PTSD) and cardiovascular disease.  Also 
submitted by the appellant was a copy of a rather obviously 
altered Enlisted Record and Report of Separation (WD AGO Form 
53-55) showing that the veteran was an "Aerial Gunner" in 
service and was awarded, inter alia, "Seven Battle Stars" 
and an "Air Medal with seven Oak Leaf Clusters, Presidential 
Unit Citation, with one Oak Leaf Cluster, Good Conduct Medal, 
One Plane, German."  However, the original copy of his 
Separation Qualification Record (WD AGO Form 100), added to 
the record in 1945, indicates that the veteran was in fact a 
clerk typist and supply clerk in service, performing various 
functions, such as clerical and typing duties, checking items 
received against requistions, storing material neatly in 
racks or bins, and issuing articles to authorized personnel; 
he participated in no battles or campaigns, and received no 
award or decoration indicative of combat service.  

The probative evidence of record clearly indicates that the 
veteran was not service connected for PTSD, nor did he engage 
in any combat with the enemy.  Because the medical evidence 
submitted by the appellant was based upon an inaccurate 
factual premise, namely, that the veteran had service-
connected PTSD, it is without probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The record contains no 
other objective indication of a possible association between 
the veteran's fatal lung cancer or atherosclerotic heart 
disease and his active military service, any incident 
therein, or any service-connected disability.  Thus, the 
Board finds that a remand to obtain a medical opinion is not 
necessary to make a decision on the appellant's claim.  See 
Comments preceding Duty to Assist Regulations, 66 Fed. Reg. 
45,626 (2001) (providing that the record need not 
definitively establish a nexus between the claimed disability 
and service; rather, the mere indication of such a possible 
association based on all the information and evidence of 
record would dictate the necessity of a VA medical 
examination or opinion to clarify this evidentiary point).  

For all the foregoing reasons, the Board finds that the 
requirements regarding notice and duty to assist as provided 
for by the VCAA have been met and there is no reasonable 
possibility that additional assistance will aid the appellant 
in substantiating her claim.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of her claim, the Board finds that it can 
consider the merits of this appeal without prejudice to her.  
Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that in July 1945, 
he was hospitalized in connection with complaints of severe 
left flank and back pain.  On admission, he reported that in 
October 1944, he had passed a kidney stone and had 
experienced constant pain since that time.  After diagnostic 
testing as well as neurological and orthopedic consultations 
showing no organic basis for the veteran's complaints, he was 
referred for psychiatric evaluation.  At that time, he 
complained bitterly of having been compelled to interrupt his 
studies upon graduating from high school to join the Army.  
He indicated that because he had no combat experience, he did 
not have the necessary points for discharge and was disturbed 
that he would be unable to go to college for presumably 
another year.  The examiner concluded that it was quite 
likely that the veteran's complaints of pain were due to 
conversion symptoms.  The diagnosis was conversion hysteria, 
acute, moderately severe.  In October 1945, the veteran was 
medically discharged from service due to this disability.  
His Certificate of Disability for Discharge shows that the 
final diagnoses included conversion hysteria, "not resulting 
from combat."  

As noted above, the veteran's service personnel documentation 
of record, added to the claims file through official channels 
in 1945, includes a WD AGO Form 53-55 and a WD AGO Form 100.  
These official records show that the veteran's military 
occupational specialty was clerk typist, performing various 
clerical and typing duties; he also worked as a supply clerk.  
His WD AGO Form 53-55 indicates that he participated in no 
battles or campaigns, received no wounds in action, and did 
not receive any award or decoration indicative of combat 
service.  

In October 1945, the veteran filed claims of service 
connection for residuals of kidney stones and a low back 
disability.  His application is silent for complaints 
indicative of lung cancer, coronary artery disease, or PTSD.  
By November 1945 decision, the RO granted service connection 
for conversion hysteria and assigned it a 30 percent rating.  
Service connection for kidney stone residuals was denied.  By 
August 1946 decision, the RO reduced the rating for the 
veteran's psychoneurosis to 10 percent; that rating remained 
in effect until the veteran's death.  

On March 1951 VA medical examination, the veteran reported 
that he worked regularly as a salesperson in a department 
store.  He indicated that although he occasionally had 
attacks of a backache, he had not received any treatment 
since service.  No complaint or finding of lung cancer, 
coronary artery disease, or PTSD were recorded on clinical 
evaluation.  The diagnosis was conversion reaction, moderate, 
with minimal incapacity.  

In April 1955, the veteran was hospitalized at a VA facility 
with complaints of severe left flank pain.  He reported 
similar episodes in 1944 and 1945, claiming that he had 
passed a calculus from the left side on those occasions.  On 
admission, physical examination showed that the lungs were 
clear to auscultation and percussion.  The heart sounds were 
good, with no murmurs and a regular sinus rhythm.  The 
veteran's blood pressure was 124/64.  Chest X-ray showed an 
essentially normal chest.  Following diagnostic testing, the 
diagnoses were left nephrolithiasis, with secondary 
hydrocalyx.

The veteran was again hospitalized for medical examination in 
April 1958.  At that time, a history of a left kidney stone 
was noted, but he reported that he was completely 
asymptomatic.  Physical examination again revealed normal 
heart and lungs.  The diagnoses were nephrolithiasis, left, 
with secondary hydrocalyx, condition static.

By July 1958 rating decision, the RO granted service 
connection for residuals of a left kidney stone with 
hydrocalyx and assigned it a 10 percent rating.  

In November 1958, the veteran was hospitalized with 
complaints of left flank pain and hematuria.  On admission, 
physical examination revealed no abnormality of the heart or 
lungs.  The diagnoses were nephrolithiasis with stone in the 
left ureter, hydrocalyx, and pyelonephritis, treated 
improved.  By January 1959 rating decision, the RO increased 
the rating for the veteran's kidney disability to 20 percent.  

In October 1959, the veteran was hospitalized with complaints 
of pain in the left flank, with marked fever and chills.  On 
examination, the heart and lungs were normal.  The blood 
pressure was 110/80.  He underwent a left nephrectomy.  
During surgery, the pleura was opened, causing a pneumothorax 
and a thoracotomy tube was inserted.  Following surgery, it 
was contemplated that the veteran would have an uneventful 
postoperative course and early discharge from the hospital.  

By February 1960 rating decision, the RO assigned a temporary 
total rating for residuals of a left nephrectomy, followed by 
a 30 percent disability rating, effective March 1, 1960.  In 
addition, the RO granted service connection for residuals of 
a post-operative pneumothorax and assigned it a zero percent 
disability rating.  These disability ratings remained in 
effect to the time of the veteran's death.  

In March and September 1960, the veteran was hospitalized for 
follow-up examination.  On admission, he reported that he was 
asymptomatic.  Physical examination was normal.  His blood 
pressure was 110/80.  The diagnosis was status postoperative 
left nephrectomy for severe pyelonephritis.  By November 1961 
decision, the RO continued the disability ratings for the 
veteran's service-connected disabilities.  

In December 1967, the veteran was hospitalized complaining of 
vague right flank pain with gastrointestinal distress.  
Admission physical examination was essentially normal.  The 
lungs and heart were normal and the blood pressure was 
125/80.  The diagnosis was status post operative left 
nephrectomy.  By January 1968 rating decision, the RO 
continued the disability ratings for the veteran's service-
connected disabilities.  

In November 1998, the veteran died.  His certificate of death 
lists the immediate cause of his death as lung cancer and 
atherosclerotic heart disease as a significant condition 
contributing to death.  

The following month, the appellant submitted a claim of 
service connection for the cause of the veteran's death.  By 
February 1999 decision, the RO denied the claim, noting that 
the record failed to establish any relationship between the 
veteran's service and the cause of his death.  

The appellant appealed the RO determination.  In November 
1999, she testified at a hearing at the RO that the primary 
cause of the veteran's death was from heart disease, not lung 
cancer.  She argued that his fatal heart disease was causally 
related to his service-connected "stress disorder."  She 
indicated that he had first been diagnosed with congestive 
heart failure in the 1980s and that in 1998, he was diagnosed 
with lung cancer.  

In support of her claim, the appellant submitted private 
clinical records, dated from March 1992 to April 1998, 
showing that the veteran had been treated during this period 
for arteriosclerotic cardiovascular disease and lung cancer.  
These records show that he had a history of congestive heart 
failure in 1984 and 1985, with coronary bypass surgery in 
1985.  The veteran also reported to examiners that he had 
undergone a left nephrectomy in 1958 due to "shrapnel 
damage" from World War II.  

Also of record is a copy of an obviously-altered version of 
the veteran's WD AGO Form 53-55, submitted at the November 
1999 hearing, which includes some rather crudely typed 
modifications, suggesting that he was an "Aerial Gunner" in 
service (instead of a clerk typist as reported on an actual 
copy of the official version of his WD AGO Form 53-55) and 
that he was awarded, inter alia, "Seven Battle Stars" and 
"Air Medal with seven Oak Leaf Clusters, Presidential Unit 
Citation, with one Oak Leaf Cluster, Good Conduct Medal, One 
Plane, German."  

In a December 1998 letter, the veteran's treating physician 
indicated that although it appeared that the veteran did have 
lung cancer, his death was most likely due to end-stage 
cardiac disease and ventricular tachycardia.  

In a December 1999 letter, the veteran's treating physician 
indicated that the veteran had a history of extensive 
coronary artery disease and severe congestive heart failure 
contributing to his eventual demise.  The physician indicated 
that "[r]ecently there has been information suggesting the 
association between post traumatic stress and cardiovascular 
disease."  He indicated that "I believe that [the veteran] 
was known to have had post traumatic stress after the war."  
He indicated further that "[t]he possibility that there is a 
relationship between his war experience and his 
cardiovascular disease need [sic] to be considered."  

In June 2001, the appellant testified at a Board hearing in 
Washington, D.C., that she had married the veteran in 1954 
and that he did not discuss his service-connected 
disabilities with her.  She stated that he had been in the 
insurance business during his lifetime, had been very 
involved in the community, and had received no psychiatric 
treatment to her knowledge since they had been married.  She 
stated that he developed heart problems in the 1980s and 
retired in 1989 due to his heart disease.  When asked whether 
the veteran had ever been diagnosed with PTSD, she responded 
that he had been service-connected for "nerves," which she 
interpreted to mean PTSD, based on his claimed combat 
experiences.

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2001).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects other disease or injury 
that primarily caused death.  See 38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  See 38 C.F.R. § 
3.312(c)(4).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including cardiovascular-renal 
disease or malignant tumors, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In the case of a veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also VA O.G.C. Prec. Op. No. 12-99, 65 Fed. 
Reg. 6,256-58 (2000) (defining combat service).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail).

III.  Analysis

As noted above, the veteran died in November 1998 due to lung 
cancer and arteriosclerotic heart disease.  Initially, the 
Board notes that his service medical records do not contain 
any clinical reference to the presence of heart or lung 
disease.  Likewise, there is no evidence that any of the 
disorders listed on the veteran's death certificate were 
present within one year after his separation from service.  
In fact, the veteran was examined medically by VA on numerous 
occasions between 1946 and 1967, and none of these clinical 
records shows any indication of heart disease or lung cancer; 
rather, his heart and lungs were consistently found to be 
normal during this period.  

The record demonstrates that the veteran's coronary artery 
disease was first diagnosed in 1984 or 1985, approximately 40 
years after his separation from service.  Lung cancer was not 
identified until 1998, about 53 years after his service 
separation.  None of the post-service records contain any 
medical opinion that such disorders were related to the 
veteran's military service, any incident therein, or any 
service-connected disability.  Likewise, the death 
certificate contains no indication that the causes of death 
were related to service, any incident therein, or any 
service-connected disability.  

While the appellant has submitted a recent statement from a 
private physician indicating that medical information 
suggests an association between PTSD and cardiovascular 
disease, the record contains absolutely no indication that 
the veteran had PTSD (related to his World War II service or 
otherwise).  Again, the contemporaneous service personnel 
documents clearly indicate that the veteran served as a clerk 
typist/supply clerk during World War II, that he was 
decidedly not a combat veteran, and there is no competent 
evidence showing that he was ever diagnosed with PTSD.  
Moreover, while he was service connected for a conversion 
disorder manifested by musculoskeletal complaints, there is 
absolutely no indication that his fatal coronary artery 
disease was causally related to his service-connected 
conversion reaction or any other service-connected 
disability.  In addition, it is clear that the December 1999 
letter from the veteran's treating physician was based on a 
false factual premise, namely, that the veteran had PTSD due 
to claimed combat exposure in World War II; thus, such recent 
private medical evidence is totally without probative value 
in connection with this case.  Reonal, 5 Vet. App. at 461.  
The Board's careful consideration of the recently-furnished 
version of the veteran's WD AGO 53-55, as compared to that 
placed in the record in 1945, leads to the very obvious 
conclusion that the more recent version is bogus and not 
entitled to any probative weight.  

Again, the record shows that the veteran's fatal lung cancer 
and coronary artery disease were not evident in service or 
for decades thereafter, and the record contains no indication 
of a possible association between the veteran's fatal lung 
cancer or atherosclerotic heart disease and his active 
military service, any incident therein, or any service-
connected disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



